Citation Nr: 0308590	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dermatophytosis of the feet.

(The issue of entitlement to a rating in excess of 10 percent 
for residuals of a hip injury will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active duty from October 1973 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2001, the Board remanded this claim for additional 
development, including VA examination. 

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
residuals of a hip injury pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2). When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. 38 C.F.R. § 20.903. After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's dermatophytosis of the feet is manifested 
primarily by itching and some discomfort.  He has moderate 
exfoliation on the plantar aspects of both feet.  However, 
there was no ulceration, erosion, crusting, or systemic 
manifestations. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7806, 7813 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussion in the November 1997 
rating decision; by the Board Remand in May 2001; the May 
1998 statement of the case; and the July 2000, October 2000, 
and April 2002 supplemental statements of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examinations by VA addressing the 
disability on appeal.  Service, VA and private medical 
treatment records have been associated with the claims file.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  

The Board further notes that in a March 2003 VA letter the 
veteran was informed of the amendments to 38 C.F.R. § 4.118, 
and Diagnostic Code 7806, which are applicable to this claim 
and became effective August 30, 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran.

Background   Service connection for a skin disorder described 
as dermatophytosis of the feet was granted by a rating 
decision in August 1982, and a noncompensable rating was 
assigned.  In that rating it was noted that the veteran had 
been seen in service for athletes foot and tinea pedis.   

By rating action in August 1984, the evaluation for 
dermatophytosis of the feet was increased to 10 percent 
effective May 21, 1984, the date of his claim.  

In April 1997, the veteran submitted his current claim for an 
increased evaluation for his service-connected skin disorder.

In a June 1997 VA skin examination, the veteran reported the 
onset of dermatophytosis in service.  He stated this occurred 
between his toes and the soles of his feet.  The toenails 
were also involved.  The examiner noted that the soles as 
well as the medial and lateral aspects of both feet had a 
residual of vesicular bullous tinea pedis.  There was 
residual peeling of vesicles and post inflammatory 
hyperpigmentation.  All of the inner spaces of both feet had 
necrotic tissue and erythema and all ten toenails were 
onychomycotic.

The diagnoses were vesiculobullous tinea pedis, soles, medial 
and lateral aspects of both feet: dermatophytosis, all inner 
spaces: and, onychomycosis all ten toenails.

By rating action in November 1997, the rating for 
dermatophytosis of the feet was increased from 10 to 30 
percent effective April 17, 1997, the date of his claim.  

In a September 2000 VA skin examination, the examiner noted 
the onset of dermatophytosis in 1973.  The disorder has been 
chronic since that time with associated maceration between 
the toes, thick scale, and itching and involving the 
toenails.  When it becomes severe the veteran has associated 
pain.  He has used multiple courses of various oral anti-
fungal, and topical creams resulting in temporary 
improvement, but the condition continues to reoccur.  He was 
followed at the Orlando VAMC dermatology clinic.  Review of 
the records revealed previous scrapings for KOH have been 
positive for fungal hyphae.  He has been treated with oral 
Lamisal, Nizoral, and Spectrazol with continuous 
reoccurrences.  The condition had somewhat improved since 
being in Florida and wearing open toed sandals

The examiner noted significant interdigital macerations with 
a greenish black hue between the 4th and 5th toes.  There was 
a mild degree of maceration with mild fissuring between the 
4th and 5th toes.  Other interdigital spaces were relatively 
spared.  There was plantar scaling and the bilateral great 
and lesser extent 4th and 5th toes were thickened with yellow 
discoloration and slight thickened subungual debris.  The 
diagnosis was dermatophytosis of the feet (tinea pedis and 
onychomycosis).  This condition appeared chronic despite 
several attempts at treatment.  Symptoms were mostly related 
to the significant maceration between the 4th and 5th toes 
with buildup of scales that became painful, and plantar 
scales that were pruritic.

The Board remanded this claim in May 2001 for additional 
development including a new examination.  The examiner was 
also to address any systemic or nervous manifestations of the 
disorder.

In a December 2001 VA examination, the examiner noted that 
for the past several years the veteran had been followed at 
the VA Orlando clinic.  Over the past few years he had used 
multiple courses of various oral medications resulting in 
some improvement.  He was currently using only topical 
treatments including some type of anti-fungal paint and Lac-
Hydrin lotion.  While his disorder has generally improved 
over the past several months there has always been some 
involvement.   He complained of small blisters on the sole of 
the feet when the condition gets worse, but had none 
currently.  He has never had ulcerations but does have 
persistent plantar scaling and itching.  In addition he has 
mild to moderate discomfort with flares.  

The examiner noted moderate exfoliation or scale on the 
plantar aspects of both feet.  There was interdigital web 
space maceration, but no ulceration, erosion or crusting.  No 
blisters were seen. The great toenails bilaterally were 
mildly thickened and discolored but remaining toenails 
appeared normal.  The diagnosis was dermatophytosis of the 
feet, currently of moderate severity, but appearing to be 
chronic.  There were associated symptoms of itching and some 
discomfort, but there were no systemic manifestations.

Criteria   Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991).  In 
this regard, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) can be no earlier than 
the effective date of that change.  VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3- 2000 (2000).  As 
such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
August 30, 2002, under the revised criteria, applying 
whichever is more favorable to the veteran.  See also DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

The maximum rating for eczema under the old criteria was 50 
percent.  Under the new criteria effective from August 30, 
2002, the maximum rating is now 60 percent.  38 C.F.R. § 
4.118, Diagnostic Codes 7806 (2002); Diagnostic Codes 7806 
(August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.

Effective as of August 30, 2002, Diagnostic Code 7806 
provides for a 60 percent rating for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  When 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is warranted.  Less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable percent rating is 
warranted.  38 C.F.R. § 4118, DC 7806 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.   The veteran's service-connected dermatophytosis 
of the feet is evaluated under the criteria of 38 C.F.R. § 
4.118, DC 7813.  Pursuant to the Rating Schedule, at 38 
C.F.R. § 4.118, "Unless otherwise provided, rate codes 7807 
through 7819 as for dermatitis or eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations."  See 38 C.F.R. § 4.20 
(providing for similar manifestations to be rated under 
closely analogous diagnostic codes).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a rating in excess of the current 
30 percent evaluation under the criteria of DC 7806 prior to 
August 30, 2002.   The report of the December 2001 VA 
examination revealed that there was moderate exfoliation, but 
no evidence of ulceration, erosion, crusting, or blisters.  
As noted above, prior to August 30, 2002, a 30 percent 
evaluation was assigned for a skin disorder where there was 
exfoliation, exudation, or itching if on a exposed or 
extensive area.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  The examiner's 
description shows that his disability does not meet the 
criteria so as to warrant a 50 percent evaluation under the 
criteria of DC 7806 in effect prior to August 30, 2002.  The 
Board concludes that the preponderance of evidence is against 
the assignment of a higher evaluation under the criteria of 
DC 7806 in effect prior to August 30, 2002.

The report of the December 2001 VA examination also does not 
support a higher evaluation under the revised criteria.  The 
examiner noted the veteran was currently using only topical 
treatments.  There was no ulceration, erosion, crusting, 
blisters, or systemic manifestations.  The Board finds that 
the older version of the regulation is clearly more favorable 
to the veteran.  However neither version of the regulation 
supports an increase in his current rating for his skin 
disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected dermatophytosis of the feet.

The Board finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's dermatophytosis of the feet has not necessitated 
frequent periods of hospitalization and there is no evidence 
that it has resulted in marked interference with his 
employment.  


ORDER

A rating in excess of 30 percent for dermatophytosis of the 
feet is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

